FILED
                            NOT FOR PUBLICATION                             JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30253

               Plaintiff - Appellee,             D.C. No. 3:09-cr-05875-RJB

  v.
                                                 MEMORANDUM *
PEDRO MONTERO-LUJANO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Pedro Montero-Lujano appeals from his guilty-plea conviction and 120-

month sentence for conspiracy to distribute methamphetamine, in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. Pursuant to Anders v. California, 386




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Montero-Lujano’s counsel has filed a brief stating there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided the appellant the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief as to Montero-Lujano’s

conviction. Montero-Lunano waived his right to appeal his sentence. We

accordingly dismiss the appeal of the sentence in light of the valid appeal waiver.

See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      The conviction is AFFIRMED, and the appeal of the sentence is

DISMISSED.




                                          2                                    11-30253